Exhibit 13.1 2009 Annual Report Table of Contents Stockholder Information 1 Financial Highlights 2 Letter to Stockholders 3 Report of Independent Registered Public Accounting Firm 4 Consolidated Balance Sheets 5 Consolidated Statements of Income 6 Consolidated Statements of Changes in Stockholders’ Equity 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9 Management’s Discussion and Analysis 33 Stockholder Information Annual Meeting The annual meeting of stockholders will be held at 1:00 p.m. on May 11, 2010, at the Grayson National Bank Conference Center, 558 East Main Street, Independence, Virginia, located in the Guynn Shopping Center. Requests for Information Requests for information should be directed to Mrs. Brenda C. Smith, Corporate Secretary, at The Grayson National Bank, Post Office Box 186, Independence, Virginia, 24348; telephone (276) 773-2811. Independent Registered Public Accounting Firm Stock Transfer Agent Elliott Davis, LLC Registrar and Transfer Company Post Office Box 760 10 Commerce Drive Galax, Virginia24333 Cranford, NJ 07016 Federal Deposit Insurance Corporation The Bank is a member of the FDIC.This statement has not been reviewed, or confirmed for accuracy or relevance by the Federal Deposit Insurance Corporation. Banking Offices Main Office 113 West Main Street Independence, Virginia 24348 (276) 773-2811 Elk Creek Office 60 Comers Rock Road Elk Creek, Virginia 24326 (276) 655-4011 East Independence Office 802 East Main Street Independence, Virginia 24348 (276) 773-2811 Troutdale Office 101 Ripshin Road Troutdale, Virginia 24378 (276) 677-3722 Galax Office 209 West Grayson Street Galax, Virginia (276) 238-2411 Sparta Office 98 South Grayson Street Sparta, North Carolina 28675 (336) 372-2811 Carroll Office 8351 Carrollton Pike Galax, Virginia 24333 (276) 238-8112 Whitetop Office 16303 Highlands Parkway Whitetop, Virginia, 24292 (336) 372-2811 Hillsville Office 419 South Main Street Hillsville, Virginia 24343 (276) 728-2810 Wytheville Office 150 West Main Street Wytheville, Virginia 24382 (276) 228-6050 1 Financial Highlights1 Summary of Operations Interest income $ Interest expense Net interest income Provision for loan losses Other income Other expense Income taxes ) Net income $ Per Share Data Net income $ Cash dividends declared Book value Estimated market value2 Year-end Balance Sheet Summary Loans, net $ Investment securities Total assets Deposits Stockholders’ equity Selected Ratios Return on average assets % Return on average equity % Average equity to average assets % 1 In thousands of dollars, except per share data. 2 Provided at the trade date nearest year end. 2 Dear Stockholder: It is our pleasure to present our Annual Financial Report to you. We ended the year with total assets of $369,601,921, resulting in an increase of $1,404,997 or 0.38% over the previous year.Our return on average assets was 0.24% and the return on average equity was 2.99% as compared to 0.21% and 2.46% for the previous year.Net earnings were $882,719, compared to $754,359 for the previous year.Loan demand was slow in 2009 driven by continued deterioration in general economic conditions.Our net loans decreased by $1,261,037 or 0.47% while deposits increased by $7,753,042 or 2.54%.The book value for our stock at year-end was $17.77 per share and dividends for the year totaled $0.40 per share.Please refer to our financial highlights page and accompanying statements for additional information. 2009 was another challenging year for the banking industry.Increases in past-due and nonperforming loans, driven by weak economic conditions, led to significant increases in loan loss provisions over the past two years.Historically low interest rates continue to put negative pressure on net interest margins.This is particularly evident in interest earned on federal funds sold, (the interest we earn on excess cash reserves that are loaned to other financial institutions on an overnight basis).Our average yield on federal funds sold in 2007 was 4.95%, while in 2009 our yield was reduced to an average of 0.22%.Variable rate loans that are tied to the national prime lending rate are also yielding considerably less than they were in previous years.FDIC insurance premiums continued to rise in response to the increased level of bank failures.Our FDIC premiums increased by more than $665 thousand in 2009.Despite the continued pressure on our industry and our local economy, we are pleased to again report positive earnings and strong capital which position us well for growth and success in the future. We continue to be blessed with great personnel throughout our organization.I wish to thank our employees for their dedicated service to the bank, our shareholders, and most of all, our customers. As always, we appreciate your support, welcome your comments and the opportunity to serve you. Sincerely, /s/ Jacky K. Anderson Jacky K. Anderson President & CEO 3 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Grayson Bankshares, Inc. Independence, Virginia We have audited the consolidated balance sheets of Grayson Bankshares, Inc. and subsidiary as of December 31, 2009 and 2008, and the related consolidated statements of income, changes in stockholders’ equity, and cash flows for each of the three years in the period ended December 31, 2009.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Grayson Bankshares, Inc. and subsidiary as of December 31, 2009 and 2008 and the results of its operations and its cash flows for each of the three years then ended, in conformity with U.S. generally accepted accounting principles. We were not required to be engaged to examine management’s assertion about the effectiveness of Grayson Bankshares, Inc. and subsidiary’s internal control over financial reporting as of December 31, 2009 included in the accompanying Form 10-K and, accordingly, we do not express an opinion thereon. Galax, Virginia March 29, 2010 4 Consolidated Balance Sheets December 31, 2009 and 2008 Assets Cash and due from banks $ $ Interest-bearing deposits with banks - Federal funds sold Investment securities available for sale Investment securities held to maturity (fair value approximately $2,254,196 in 2009, and $3,044,781 in 2008) Restricted equity securities Loans, net of allowance for loan losses of $3,555,273 in 2009 and $3,359,946 in 2008 Cash value of life insurance Foreclosed assets Property and equipment, net Accrued interest receivable Other assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Long-term debt Accrued interest payable Other liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $25 par value; 500,000 shares authorized; none issued - - Common stock, $1.25 par value; 2,000,000 shares authorized; 1,718,968 shares issued in 2009 and 2008, respectively Surplus Retained earnings Accumulated other comprehensive income (loss) ) ) $ $ See Notes to Consolidated Financial Statements 5 Consolidated Statements of Income Years ended December 31, 2009, 2008 and 2007 Interest income Loans and fees on loans $ $ $ Federal funds sold Investment securities: Taxable Exempt from federal income tax Interest expense Deposits Interest on borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Other service charges and fees Net realized gains (losses) on securities ) ) Mortgage loan origination fees Increase in cash value of life insurance Other income (loss) Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Foreclosure expense ) Data processing expense FDIC assessments Other expense Income before income taxes Income tax expense ) Net income $ $ $ Basic earnings per share $ $ $ Weighted average shares outstanding Dividends declared per share $ $ $ See Notes to Consolidated Financial Statements 6 Consolidated Statements of Changes in Stockholders’ Equity Years ended December 31, 2009, 2008 and 2007 Accumulated Other Common Stock Retained Comprehensive Shares Amount Surplus Earnings Income (Loss) Total Balance, December 31, 2006 $ ) $ Comprehensive income Net income - Net change in pension reserve, net of income taxes of $156,273 - Net change in unrealized gain (loss) on investment securities available for sale, net of taxes of ($6,191) - ) ) Reclassification adjustment, net of income taxes of $3,184 - Total comprehensive income Dividends paid ($.86 per share) - - - ) - ) Balance, December 31, 2007 ) Comprehensive income Net income - Net change in pension reserve, net of income taxes of ($569,949) - ) ) Net change in unrealized gain (loss) on investment securities available for sale, net of taxes of $(272,135) - ) ) Reclassification adjustment, net of income taxes of $558,636 - Total comprehensive income Dividends paid ($.86 per share) - - - ) - ) Balance, December 31, 2008 $ ) $ Comprehensive income Net income - Net change in pension reserve, net of income taxes of $555,893 - Net change in unrealized gain (loss) on investment securities available for sale, net of taxes of $203,119 - Reclassification adjustment, net of income taxes of ($74,830) - ) ) Total comprehensive income Dividends paid ($.40 per share) - - - ) - ) Balance, December 31, 2009 $ ) $ See Notes to Consolidated Financial Statements 7 Consolidated Statements of Cash Flows Years ended December 31, 2009, 2008 and 2007 Cash flows from operating activities Net income $ $ $ Adjustments to reconcile net income to net cash (used by) provided by operations: Depreciation and amortization Provision for loan losses Deferred income taxes ) Net realized (gain) loss on securities ) Accretion of discount on securities, net of amortization of premiums ) Deferred compensation ) Net realized (gain) loss on foreclosed assets ) ) Life insurance proceeds - ) - Changes in assets and liabilities: Cash value of life insurance ) ) ) Accrued income ) ) Other assets ) ) ) Accrued interest payable ) ) ) Other liabilities ) ) ) Net cash (used by) provided by operating activities ) Cash flows from investing activities Net (increase) decrease in interest-bearing deposits ) - - Net (increase) decrease in federal funds sold ) ) Activity in available for sale securities: Purchases ) ) ) Sales Maturities/Calls Activity in held to maturity securities: Maturities/Calls - (Purchases) sales of restricted equity securities ) ) Net increase in loans ) ) ) Purchases of bank-owned life insurance - ) - Proceeds from life insurance contracts - - Proceeds from the sale of foreclosed assets Purchases of property and equipment, net of sales ) ) ) Net cash used in investing activities ) ) ) Cash flows from financing activities Net increase (decrease) in deposits ) Dividends paid ) ) ) Proceeds from long-term debt - - Principal repayments on long-term debt ) - - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ $ Supplemental disclosure of cash flow information Interest paid $ $ $ Taxes paid $ $ $ Supplemental disclosure of noncash investing activities Effect on equity of change in net unrealized gain $ $ $ ) Effect on equity of change in unfunded pension liability $ $ ) $ Transfers of loans to foreclosed properties $ $ $ See Notes to Consolidated Financial Statements 8 Notes to Consolidated Financial Statements Note 1.Organization and Summary of Significant Accounting Policies Organization Grayson Bankshares, Inc. (the Company) was incorporated as a Virginia corporation on February 3, 1992 to acquire the stock of The Grayson National Bank (the Bank).The Bank was acquired by the Company on July 1, 1992. The Grayson National Bank was organized under the laws of the United States in 1900 and currently serves Grayson County, Virginia and surrounding areas through ten banking offices.As an FDIC insured, National Banking Association, the Bank is subject to regulation by the Comptroller of the Currency.The Company is regulated by the Federal Reserve. The accounting and reporting policies of the Company and the Bank follow generally accepted accounting principles and general practices within the financial services industry.Following is a summary of the more significant policies. Critical Accounting Policies Management believes the policies with respect to the methodology for the determination of the allowance for loan losses, and asset impairment judgments involve a higher degree of complexity and require management to make difficult and subjective judgments which often require assumptions or estimates about highly uncertain matters.Changes in these judgments, assumptions or estimates could cause reported results to differ materially.These critical policies and their application are periodically reviewed with the Audit Committee and the Board of Directors. Principles of Consolidation The consolidated financial statements include the accounts of the Company and the Bank, which is wholly owned.All significant, intercompany transactions and balances have been eliminated in consolidation. Business Segments The Company reports its activities as a single business segment.In determining the appropriateness of segment definition, the Company considers components of the business about which financial information is available and regularly evaluated relative to resource allocation and performance assessment. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans.In connection with the determination of the allowances for loan and foreclosed real estate losses, management obtains independent appraisals for significant properties. Substantially all of the Bank’s loan portfolio consists of loans in its market area.Accordingly, the ultimate collectibility of a substantial portion of the Bank’s loan portfolio and the recovery of a substantial portion of the carrying amount of foreclosed real estate are susceptible to changes in local market conditions.The regional economy is diverse, but influenced to an extent by the manufacturing and agricultural segments. 9 Notes to Consolidated Financial Statements Note 1.Organization and Summary of Significant Accounting Policies, continued Use of Estimates, continued While management uses available information to recognize loan and foreclosed real estate losses, future additions to the allowances may be necessary based on changes in local economic conditions.In addition, regulatory agencies, as a part of their routine examination process, periodically review the Bank’s allowances for loan and foreclosed real estate losses.Such agencies may require the Bank to recognize additions to the allowances based on their judgments about information available to them at the time of their examinations.Because of these factors, it is reasonably possible that the allowances for loan and foreclosed real estate losses may change materially in the near term. Cash and Cash Equivalents For the purpose of presentation in the consolidated statements of cash flows, cash and cash equivalents are defined as those amounts included in the balance sheet caption “cash and due from banks.” Trading Securities The Company does not hold securities for short-term resale and therefore does not maintain a trading securities portfolio. Securities Held to Maturity Bonds, notes, and debentures for which the Company has the positive intent and ability to hold to maturity are reported at cost, adjusted for premiums and discounts that are recognized in interest income using the interest method over the period to maturity or to call dates. Securities Available for Sale Available for sale securities are reported at fair value and consist of bonds, notes, debentures, and certain equity securities not classified as trading securities or as held to maturity securities. Unrealized holding gains and losses, net of tax, on available for sale securities are reported as a net amount in a separate component of stockholders’ equity.Realized gains and losses on the sale of available for sale securities are determined using the specific-identification method.Premiums and discounts are recognized in interest income using the interest method over the period to maturity or to call dates. Declines in the fair value of individual held to maturity and available for sale securities below cost that are other than temporary are reflected as write-downs of the individual securities to fair value.Related write-downs are included in earnings as realized losses. Loans Receivable Loans receivable that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off are reported at their outstanding principal amount adjusted for any charge-offs and the allowance for loan losses.The Bank only charges loan origination fees on term loans with an original maturity of one year or less.Loan origination fees are therefore not capitalized due to the short-term nature of the related loans.Loan origination costs are capitalized and recognized as an adjustment to yield over the life of the related loan. Interest is accrued and credited to income based on the principal amount outstanding.The accrual of interest on impaired loans is discontinued when, in management’s opinion, the borrower may be unable to meet payments as they become due.When interest accrual is discontinued, all unpaid accrued interest is reversed.Interest income is subsequently recognized only to the extent cash payments are received.Payments received are first applied to principal, and any remaining funds are then applied to interest.When facts and circumstances indicate the borrower has regained the ability to meet the required payments, the loan is returned to accrual status.Past due status of loans is determined based on contractual terms. 10 Notes to Consolidated Financial Statements Note 1.Organization and Summary of Significant Accounting Policies, continued Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings.Loan losses are charged against the allowance when management believes the uncollectability of a loan balance, or portion there of, is confirmed.Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions.This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of specific, general and unallocated components.The specific component relates to loans that are classified as impaired.For such loans that are classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan.The general component covers non-impaired loans and is based on historical loss experience adjusted for qualitative factors.An unallocated component is maintained to cover uncertainties that could affect management’s estimate of probable losses.The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. A loan is considered impaired when, based on current information and events, it is probable that the Bank will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed.Impairment is measured on a loan by loan basis for all loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. Large groups of smaller balance homogeneous loans are collectively evaluated for impairment.Accordingly, the Bank does not separately identify individual consumer and residential loans for impairment disclosures, unless such loans are the subject of a restructuring agreement. Property and Equipment Land is carried at cost.Bank premises, furniture and equipment are carried at cost, less accumulated depreciation and amortization computed principally by the straight-line method over the following estimated useful lives: Years Buildings and improvements 10-40 Furniture and equipment 5-12 11 Notes to Consolidated Financial Statements Note 1.Organization and Summary of Significant Accounting Policies, continued Foreclosed Assets Real estate properties acquired through, or in lieu of, loan foreclosure are to be sold and are initially recorded at fair value less anticipated cost to sell at the date of foreclosure, establishing a new cost basis.After foreclosure, valuations are periodically performed by management and the real estate is carried at the lower of carrying amount or fair value less cost to sell.Revenue and expenses from operations and changes in the valuation allowance are included in loss on foreclosed real estate. Pension Plan The Bank maintains a noncontributory defined benefit pension plan covering all employees who meet eligibility requirements.To be eligible, an employee must be 21 years of age and have completed one year of service.Plan benefits are based on final average compensation and years of service.The funding policy is to contribute the maximum deductible for federal income tax purposes. Transfers of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered.Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Bank, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Bank does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Income Taxes Provision for income taxes is based on amounts reported in the statements of income (after exclusion of non-taxable income such as interest on state and municipal securities) and consists of taxes currently due plus deferred taxes on temporary differences in the recognition of income and expense for tax and financial statement purposes.Deferred tax assets and liabilities are included in the financial statements at currently enacted income tax rates applicable to the period in which the deferred tax assets or liabilities are expected to be realized or settled.As changes in tax laws or rates are enacted, deferred taxes assets and liabilities are adjusted through the provision for income taxes. Deferred income tax liability relating to unrealized appreciation (or the deferred tax asset in the case of unrealized depreciation) on investment securities available for sale is recorded in other liabilities (assets).Such unrealized appreciation or depreciation is recorded as an adjustment to equity in the financial statements and not included in income determination until realized.Accordingly, the resulting deferred income tax liability or asset is also recorded as an adjustment to equity. Advertising Expense The Company expenses advertising costs as they are incurred.Advertising expense for the years presented is not material. Basic Earnings per Share Basic earnings per share is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding during the period, after giving retroactive effect to stock splits and dividends. Diluted Earnings per Share The computation of diluted earnings per share is similar to the computation of basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if dilutive potential common shares had been issued.The numerator is adjusted for any changes in income or loss that would result from the assumed conversion of those potential common shares.For the years presented, the Company had no potentially dilutive securities outstanding. 12 Notes to Consolidated Financial Statements Note 1.Organization and Summary of Significant Accounting Policies, continued Comprehensive Income Annual comprehensive income reflects the change in the Company’s equity during the year arising from transactions and events other than investments by and distributions to stockholders.It consists of net income plus certain other changes in assets and liabilities that are reported as separate components of stockholders’ equity rather than as income or expense. Off-Balance Sheet Credit Related Financial Instruments In the ordinary course of business, the Company has entered into commitments to extend credit, including commitments under line of credit arrangements, commercial letters of credit, and standby letters of credit.Such financial instruments are recorded when they are funded. Derivative Financial Instruments The Company accounts, and reports for derivative instruments in accordance with applicable accounting standards.These standards require that all derivatives be recognized as assets or liabilities in the balance sheet and measured at fair value.The Company had no derivative instruments at December 31, 2009 and 2008. Interest Rate Swap Agreements For asset/liability management purposes, the Company uses interest rate swap agreements to hedge various exposures or to modify interest rate characteristics of various balance sheet accounts.Such derivatives are used as part of the asset/liability management process and are linked to specific assets or liabilities, and have high correlation between the contract and the underlying item being hedged, both at inception and throughout the hedge period. The Company utilizes interest rate swap agreements to convert a portion of its variable-rate debt to fixed rate (cash flow hedge), and to convert a portion of its fixed-rate loans to a variable rate (fair value hedge).Interest rate swaps are contracts in which a series of interest rate flows are exchanged over a prescribed period.The notional amount on which the interest payments are based is not exchanged. In accordance with accounting guidance, the gain or loss on all derivatives designated and qualifying as a fair value hedging instrument, as well as the offsetting gain or loss on the hedged item attributable to the risk being hedged, is recognized currently in earnings in the same accounting period.The effective portion of the gain or loss on a derivative designated and qualifying as a cash flow hedging instrument is initially reported as a component of other comprehensive income and subsequently reclassified into earnings in the same period or periods during which the hedged transaction affects earnings.The ineffective portion of the gain or loss on the derivative instrument, if any, is recognized currently in earnings. Interest rate derivative financial instruments receive hedge accounting treatment only if they are designated as a hedge and are expected to be, and are, effective in substantially reducing interest rate risk arising from the assets and liabilities identified as exposing the Company to risk.Those derivative financial instruments that do not meet the hedging criteria discussed below would be classified as trading activities and would be recorded at fair value with changes in fair value recorded in income.Derivative hedge contracts must meet specific effectiveness tests (i.e., over time the change in their fair values due to the designated hedge risk must be within 80 to 125 percent of the opposite change in the fair values of the hedged assets or liabilities).Changes in fair value of the derivative financial instruments must be effective at offsetting changes in the fair value of the hedged items due to the designated hedge risk during the term of the hedge.Further, if the underlying financial instrument differs from the hedged asset or liability, there must be a clear economic relationship between the prices of the two financial instruments.If periodic assessment indicated derivatives no longer provide an effective hedge, the derivatives contracts would be closed out and settled or classified as a trading activity. 13 Notes to Consolidated Financial Statements Note 1.Organization and Summary of Significant Accounting Policies, continued Interest Rate Swap Agreements, continued Beginning January 1, 2001, in accordance with accounting standards, hedges of variable-rate debt are accounted for as cash flow hedges, with changes in fair value recorded in derivative assets or liabilities and other comprehensive income.The net settlement (upon close out or termination) that offsets changes in the value of the hedged debt is deferred and amortized into net interest income over the life of the hedged debt.Hedges of fixed-rate loans are accounted for as fair value hedges, with changes in fair value recorded in derivative assets or liabilities and loan interest income.The net settlement (upon close out or termination) that offsets changes in the value of the loans adjusts the basis of the loans and is deferred and amortized to loan interest income over the life of the loans.The portion, if any, of the net settlement amount that did not offset changes in the value of the hedged asset or liability is recognized immediately in non-interest income. Cash flow resulting from the derivative financial instruments that are accounted for as hedges of assets and liabilities are classified in the cash flow statement in the same category as the cash flows of the items being hedged. Fair Value of Financial Instruments Accounting standards require disclosure of fair value information about financial instruments, whether or not recognized in the balance sheet.In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques.Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows.In that regard, the derived fair value estimates cannot be substantiated by comparison to independent markets and, in many cases, could not be realized in immediate settlement of the instruments.These accounting standards exclude certain financial instruments and all nonfinancial instruments from its disclosure requirements.Accordingly, the aggregate fair value amounts presented do not represent the underlying value of the Company. Reclassification Certain reclassifications have been made to the prior years’ financial statements to place them on a comparable basis with the current presentation. Net income and stockholders’ equity previously reported were not affected by these reclassifications. Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued guidance which restructured generally accepted accounting principles (“GAAP”) and simplified access to all authoritative literature by providing a single source of authoritative nongovernmental GAAP.The guidance is presented in a topically organized structure referred to as the FASB Accounting Standards Codification (“ASC”).The new structure is effective for interim or annual periods ending after September 15, 2009.All existing accounting standards have been superseded and all other accounting literature not included is considered nonauthoritative. The FASB issued new accounting guidance on accounting for transfers of financial assets in June 2009.The guidance limits the circumstances in which a financial asset should be derecognized when the transferor has not transferred the entire financial asset by taking into consideration the transferor’s continuing involvement.The standard requires that a transferor recognize and initially measure at fair value all assets obtained (including a transferor’s beneficial interest) and liabilities incurred as a result of a transfer of financial assets accounted for as a sale.The concept of a qualifying special-purpose entity is no longer applicable.The standard is effective for the first annual reporting period that begins after November 15, 2009, for interim periods within the first annual reporting period, and for interim and annual reporting periods thereafter.Earlier application is prohibited.The Company does not expect the guidance to have any impact on the Company’s financial statements.The ASC was amended in December, 2009, to include this guidance. 14 Notes to Consolidated Financial Statements Note 1.Organization and Summary of Significant Accounting Policies, continued Recent Accounting Pronouncements, continued In October, 2009, updated guidance was issued to provide for accounting and reporting for own-share lending arrangements issued in contemplation of a convertible debt issuance.At the date of issuance, a share-lending arrangement entered into on an entity’s own shares should be measured at fair value in accordance with prior guidance and recognized as an issuance cost, with an offset to additional paid-in capital.Loaned shares are excluded from basic and diluted earnings per share unless default of the share-lending arrangement occurs.The amendment also requires several disclosures including a description and the terms of the arrangement and the reason for entering into the arrangement.The effective dates of the amendment are dependent upon the date the share-lending arrangement was entered into and include retrospective application for arrangements outstanding as of the beginning of fiscal years beginning on or after December 15, 2009.The Company has no plans to issue convertible debt and, therefore, does not expect the update to have an impact on its financial statements. In January, 2010, guidance was issued to alleviate diversity in the accounting for distributions to shareholders that allow the shareholder to elect to receive their entire distribution in cash or shares but with a limit on the aggregate amount of cash to be paid.The amendment states that the stock portion of a distribution to shareholders that allows them to elect to receive cash or shares with a potential limitation on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance.The amendment is effective for interim and annual periods ending on or after December 15, 2009 and had no impact on the Company’s financial statements. Also in January, 2010, an amendment was issued to clarify the scope of subsidiaries for consolidation purposes.The amendment provides that the decrease in ownership guidance should apply to (1) a subsidiary or group of assets that is a business or nonprofit activity, (2) a subsidiary that is a business or nonprofit activity that is transferred to an equity method investee or joint venture, and (3) an exchange of a group of assets that constitutes a business or nonprofit activity for a noncontrolling interest in an entity.The guidance does not apply to a decrease in ownership in transactions related to sales of in substance real estate or conveyances of oil and gas mineral rights.The update is effective for the interim or annual reporting periods ending on or after December 15, 2009 and had no impact on the Company’s financial statements. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. Note 2.Restrictions on Cash To comply with banking regulations, the Bank is required to maintain certain average cash reserve balances.The daily average cash reserve requirement was approximately $1,612,000 and $2,413,000 for the periods including December 31, 2009 and 2008, respectively. 15 Notes to Consolidated Financial Statements Note 3.Investment Securities Debt and equity securities have been classified in the consolidated balance sheets according to management’s intent.The carrying amount of securities and their approximate fair values at December 31 follow: Amortized Unrealized Unrealized Fair Cost Gains Losses Value Available for sale: U.S. Government agency securities $ $ $
